Aulisi, J.
Appellants, employees of the office of Civil Defense of the City of New York, challenge the authority of the State Civil Service Department to conduct a qualifying examination. They contend that they are not State employees and are subject only to an examination conducted and supervised by the New York City Civil Service Commission. We do not agree and believe that the Special Term properly concluded otherwise (46 Misc 2d 784), In our view there is nothing ambiguous or confusing about chapter 299 of the Laws of 1961, which, insofar as pertinent, provides as follows: § 2. Positions designated as temporary emergency defense positions in the *1051service of the state or any civil division may, at the election of the state civil service commission or municipal civil service commission having jurisdiction, be made subject to procedures and requirements of the civil service law in the same manner as regular permanent positions. * * f The incumbents of such positions allocated to the competitive or noncompetitive class who have served satisfactorily therein for at least one year prior to the date of election to make their positions subject to requirements of the Civil Service Law in the same manner as regular positions shall be given an appropriate qualifying examination by the state civil service department to determine their capacity and competence for continued performance o£ the duties of their respective positions. It appears clear to us that once a municipal civil service commission has elected, as here, to make temporary emergency defense positions permanent, subject to procedures and requirements of the Civil Service Law in the same manner as regular permanent positions, the State Civil Service Commission shall give the appropriate qualifying examination (see Matter of Hennessey v. Farrell, 43 Misc 2d 1045, affd. 19 A D 2d 698, mot. for lv. to app. den. 13 N Y 2d 598; Matter of Steger v. Farrell, 22 A D 2d 729, affd. 15 N Y 2d 994; Matter of O’Brien v. Farrell, 44 Misc 2d 438, affd. 22 A D 2d 746). Judgment affirmed, without costs. Herlihy, J. P., Reynolds, Taylor and Hamm, JJ., concur.